DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is responsive to the amendment filed on 28 April 2021.  As directed by the amendment: claims 1, 8, 10, 12, 14, 19, and 21-23 have been amended; no claims have been cancelled or added. Thus, claims 1, 2, and 4-24 are presently pending in this application. 
	Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejection made in the previous office action. 
	Examiner notes that, in view of the amendments to the Claims and the arguments presented 28 April 2021, the drawing objections and 112(a) rejections made in the previous office action are withdrawn.
Reasons for Allowance
Claims 1-2 and 4-24 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Nowak et al (US 4699616), fails to disclose or make obvious a device as described in claim 1. Specifically, Nowak fails to disclose or make obvious a device for maintaining a probe in a patient, in combination with the other elements of the claim, which comprises “a separating part assuming the form of an elongated plate that is longitudinally rectilinear and extends longitudinally from the bearing means to the guide means” and further comprises “a curved cross-section” that “extend[s] partially around the longitudinal axis.” Nowak discloses a device for maintaining a probe in a patient (Fig. 8) with a bearing means (21) with a radial opening (14), a guide means (125, 126), and a separating means (24) that is in the form of an elongated plate and extends longitudinally from the bearing means (21) to the guide means (125, 126). However, Nowak fails to anticipate or make obvious that the separating part has a curved cross-section that extends partially around the longitudinal axis of the device. While Novak teaches a curved portion (angled part of support arms 24), the longitudinal axis is defined in the claim as extending between the bearing means and the guide means (which is equivalent to the vertical axis of the device of Nowak in Fig. 8).
Weinstein et al (US 4832019), fails to disclose or make obvious a device as described in claim 1. Specifically, Weinstein fails to disclose or make obvious a device for maintaining a probe in a patient, in combination with the other elements of the claim, which comprises “a separating part assuming the form of an elongated plate that is longitudinally rectilinear and extends longitudinally from the bearing means to the guide means” and further comprises “a curved cross-section” that “extend[s] partially around the longitudinal axis.” Weinstein discloses a device for maintaining a probe in a patient (Fig. 1, Fig. 3) with a bearing means (12b) with a radial opening (50b), a guide means (12a) with a second radial opening (50a), and a separating means (14) in the form of an elongated plate that has a curved cross section (24) extending partially around the longitudinal axis (vertical axis in Fig. 3). However, Weinstein fails to anticipate or make obvious the separating means being longitudinally rectilinear or extending from the bearing means to the guide means. Instead, the separating means is a plate that sits between the bearing means and the guide means, which cannot be considered to be “extend[ing] longitudinally from the bearing means to the guide means” because the bearing means and guide means respectively end before the separating means can be considered to start.
The closest prior art of record, Merskelly (US 5352211), fails to disclose or make obvious a device as described in claim 1. Specifically, Merskelly fails to disclose or make obvious a device for maintaining a probe in a patient, in combination with the other elements of the claim, which comprises “a separating part assuming the form of an elongated plate that is longitudinally rectilinear and extends longitudinally from the bearing means to the guide means” and further comprises “a curved cross-section” that “extend[s] partially around the longitudinal axis.” Merskelly discloses a device for maintaining a probe in a patient (10, Fig. 1) with a bearing means (12) with a radial opening (20), a guide means (14) forming a second radial opening, and a separating means (24) that extends longitudinally from the bearing means (12) to the guide means (14). However, Merskelly fails to disclose or render obvious that the separating means is longitudinally rectilinear and has “a curved cross-section” that extends “partially around the longitudinal axis,” as the separating means are in the form of straight tabs that are curved toward the center of the device, as demonstrated in Fig. 2 of Merskelly.
The closest prior art of record, Flory et al (US 8636008), fails to disclose or make obvious a device as described in claim 1. Specifically, Flory fails to disclose or make obvious a device for 
As such, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed combination of elements as set forth in claim 1. Claims 2 and 4-24 are allowed for incorporating the above limitations due to their respective dependencies on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536.  The examiner can normally be reached on M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783                
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783